90 U.S. 307 (____)
23 Wall. 307
BLAKE
v.
NATIONAL BANKS.
Supreme Court of United States.

*316 Mr. G.H. Williams, Attorney-General, and Mr. S.F. Phillips, Solicitor-General, for the collector, plaintiff in error; Mr. F.C. Barlow and Mr. J.E. Gowan, contra.
Mr. Justice HUNT delivered the opinion of the court.
The language of the act of July 14th, 1870, is too manifest to admit of a doubt that Congress intended to extend for two years the tax upon the incomes of individuals. Without further legislation the power to levy that tax expired with the year 1870. A tax for the year 1869 had been levied in March, 1870, under the authority of the laws referred to. No further levy could be made. It is then provided by section six that there shall be levied for the years 1870 and 1871 a tax upon individual incomes.
By the statute of 1864 that portion of the income of an individual derived from dividends on stocks, interest on corporate bonds, and the like, was directed not to be included in his return of gains and profits, and no tax was assessed *317 to him directly for that portion of his income. Another section of the same statute provided that dividends of earnings, interest on corporate bonds, and the like should be taxed to the corporation directly and in its name. While these items were passed over in the individual account, they were rigidly and searchingly sought out and taxed in the name of the corporation. We here find the explanation of that portion of the seventh section of the act of 1870, which excepts from individual income as a subject of taxation "that portion thereof from which, under authority of acts of Congress previous hereto, a tax of 5 per centum shall have been withheld."
Intending and expecting that this source of taxation would continue to be reached by the taxation upon corporations, it was intended that the individual should be relieved from the imposition.
From the examination of the Globe Congressional Journal of the 41st Congress,[*] and of the original Journal of the House of Representatives, we learn that as originally reported and passing the House the words "for and during the year 1871," now making a part of the fifteenth section, were not in the bill; nor were there any corresponding words. The bill read:
"That there shall be levied and collected a tax of two and one-half per centum on the amount of all interest or coupons, &c., ... and on the amount of all dividends of earnings or gains ... hereafter declared, whenever and wherever the ... same shall be payable, and to whatsoever person the same may be due."
As it thus stood the imposition of the tax upon the dividends of corporations was unlimited as to time.
The same record shows that the Senate amended the fifteenth section by inserting after the word collected as follows:
"During the years 1871 and 1872."
*318 So that it would read 
"Be it enacted that there shall be levied and collected during the years 1871 and 1872 a tax of two and one-half per centum on the amount of all interest, &c."
Up to this point it stands that the House proposed to tax the corporations upon their dividends and coupons without limit as to time, while the Senate desired to fix their liability to the taxes to be levied and assessed during the years 1871 and 1872.
The record further shows that the House disagreed to this and to other amendments of the Senate. There were many points of difference. A committee of conference was appointed, the chairman of which, Mr. Schenck, reported to the House on the 13th day of July, among other things, "that the House receded from their disagreement to the twentieth amendment of the Senate [the one above quoted], and agree to the same with the following amendment:
"Strike out said Senate amendment and insert in lieu thereof the following: `for and during the year 1871.'"
This was agreed to, and the section which we are now considering became a law in its present form.
Connected directly with this point is the provision of section seventeen of the same act, viz., that sections 120, 121, 122, and 123 of the act of June, 1864, as amended, shall be construed to impose the taxes therein mentioned to the 1st day of August, 1870, but after that date no further taxes shall be levied or assessed under the said sections.
These sections are the ones imposing the income tax of five per cent. upon corporations, and that tax is thus continued upon corporations until August, 1870, and no longer.
The journal and record show two other facts:
1st. That the words "hereafter declared," in the fifteenth section of the act of 1870, immediately following the words "dividends of earnings, income, or gains," formed a part of the original bill as it passed the House and was sent to the Senate.
*319 2d. That the seventeenth section, by which it was enacted that the sections of the statute of 1864 imposing the income tax of five per cent. upon corporations, should be construed to impose the taxes therein mentioned to the 1st day of August, 1870, but that after that date no further tax shall be levied or assessed under those sections, formed no part of the original House bill. It was an amendment proposed on the part of the Senate, and agreed to by the House.
By section fifteen it is declared that this tax of two and one-half per cent. shall be imposed "on the amount of all dividends of earnings, income, or gain hereafter declared" by any bank, railroad company, trust company, &c. All the dividends which shall be thereafter declared by any bank or railroad company shall be taxed. No time is limited within which the dividend is to be declared. No restriction is made except that it shall be "hereafter" declared, i.e., after the 17th of July, 1870, the date of the passage of the act. The dividends in question were all declared after this date, and they fall within the general language made use of.
The first branch of the section directs the levying and collection of taxes on dividends for and during the year 1871; the latter branch imposes the tax upon all dividends thereafter declared.
Under these circumstances, we are compelled to ascertain the legislative intention by a recurrence to the mode in which the embarrassing words were introduced, as shown by the journals and records, and by giving such construction to the statute as we believe will carry out the intentions of Congress.
The intention of the House upon the record we have quoted is plain. That body proposed to tax all dividends thereafter declared by corporations, but yielded to the indisposition of the Senate to assent to that principle.
The Senate proposed to amend this principle, first, by the limitation of the tax of five per cent. to August, 1870; and, second, by inserting the words "there shall be levied and collected during the years 1871 and 1872," which gave a tax of two and a half per cent. for those two years. The order *320 in which these amendments were agreed to in the Senate is not easily ascertained. The record does not show the time of the adoption of the second amendment by the Senate. The Senate consented to say that the tax should be levied and assessed "during the years 1871 and 1872." The House agreed to the amendment by making it to read not only "during" but also "for" the year 1871, and omitting the year 1872, and the result appears in the act we are considering.
This action does not correctly indicate the feeling of either body, as the House evidently wished to impose an extended tax, while the record shows that in several of its votes the Senate voted to abolish entirely the income tax, both as to individuals and as to corporations.
The defendant's construction of the fifteenth section assumes that Congress imposed the tax upon corporations, until August 1st, 1870; that from that date till January 1st, 1871, no tax was imposed, and that after that period the tax was again imposed; that there was a hiatus for five months. The tax upon individuals meanwhile was imposed during the whole of the years 1870 and 1871. It is impossible to believe Congress intended to make this discrimination. It is entirely unreasonable, and is not in harmony with the well-known views of Congress on the subject.
The rate of taxation to August 1st, 1870, was five per centum. Accordingly section seventeen enacts that the taxation under sections 120, 121, 122, 123, of the act of 1864, which would be at and after that rate, shall be paid by the corporations until August 1st, 1870, but after that time no further taxes shall be levied or assessed under those sections. There is no enactment that the corporations shall not be taxed on dividends after August 1st, 1870, but that the force of those sections shall extend no farther. Subsequent taxes are by virtue of other authority. Each rate was intended to be provided for in this statute, as we find that the five per cent. may be collected by virtue of the seventeenth section, and the fifteenth section may be construed as saying that the tax shall be extended through the year 1871, and that *321 the dividends thereafter declared during the year 1870 shall be subject to the tax of two and a half per cent.
The ambiguous terms of the statute prevent the possibility of a satisfactory solution of the question presented. We are inclined to adopt the construction practically placed upon it by the administrative department of the government, which is this: that effect is to be given to the words "hereafter declared," by holding that they cover all the dividends and additions of the year 1870, after the passage of the act; and that the words "levied and collected during the year 1871" relate to the time when the tax is to be enforced rather than as a limitation to the tax itself. Congress may have assumed that the dividends after August would not be declared until the end of the year should be nearly reached, and that they would be properly levied and collected in the year following. The statute hereinbefore quoted, showing that the tax upon individual incomes is to be levied and collected in the year following the period for which they are imposed by the statute, is an illustration of what these words may mean. The words in question do not necessarily limit the kind of property to be taxed or the period of time for which the tax is laid. The tax cannot be levied or collected until 1871, but it may be imposed upon all dividends, additions, or payments of interest made or declared after the passage of the act of July 17th, 1870.
JUDGMENT REVERSED.
Dissenting, Justices DAVIS, STRONG, and BRADLEY.
NOTES
[*]  Page 5516.